         Case: 3:18-cv-01037-jdp Document #: 22 Filed: 09/10/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

MICHAEL A. SHEPARD,

        Plaintiff,
                                                      Case No. 18-cv-1037-jdp
   v.

JON E. LITSCHER, RANDALL R. HEPP,
and CANDACE WHITMAN,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                              9/10/2021
        Peter Oppeneer, Clerk of Court                         Date
